The defendant contends that the verdict of guilt was not supported by legally sufficient evidence and was against the weight of the evidence. However, viewing the evidence in the light most *605favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s contentions raised in points I and IV of his brief are unpreserved for appellate review (see CPL 470.05 [2]), and we decline to reach them in the exercise of our interest of justice jurisdiction. The defendant’s remaining contentions are without merit. Angiolillo, J.R, Florio, Belen and Roman, JJ., concur.